DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered. Claims 1, 6, 8 and 14-34 are pending; claims 15-34 remain withdrawn for reasons of record. Claims 1, 6, 8, and 14 are currently examined.

Claims rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of treating a patient diagnosed with a tumor,
comprising: contacting a vasculature feeding with at least one of nitrous oxide (NO) and interleukin-2 (IL-2); killing cells within the tumor microenvironment with radiation, low-dose chemotherapy, or nab-paclitaxel; delivering a chimeric molecule complex to the killed cells in the tumor microenvironment wherein the chimeric molecule complex comprises (a) a fusion protein that includes an IL15 receptor portion, and a first affinity portion, and (b) a fusion protein that includes an IL 15 ligand portion, and a second affinity portion; and delivering to the tumor microenvironment (a) 5-fluorouracil (5-FU), or cyclophosphamide. Further, the IL-15 is an IL-15 superagonist.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan 
As presented above, the claims are drawn to a method of treatment that entails a precise order of administrating various genera of reagents that are defined by their function (with few exceptions). The specification, besides the vague “guidance” mirrored in the claims, does not present any actual example of the method being performed with any reagent. The claims encompass vast genera of reagents to be used without any indication of a particular specie that was actually used. The art is not aware of any instance of the use, together, of the classes of reagents claimed for any treatment of cancer in the sequence of events claimed. Thus the specification is theoretical hypothesis without any experimental backing and thus the invention would not be put in the possession of the public but only after the completion of this incompletely described research project. 
Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term.
A specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose
(Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998)).
See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468

L'Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) ("[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose."); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578,
38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
However, due to the lack of appropriate guidance for the method claimed the lack of specific reagents used and the lack of any demonstrable physical embodiment of the claimed invention, a skilled artisan would conclude that the claims do not fulfill the written description requirement.
On page 6 of the remarks Applicant argues that: “the pending claims satisfy the written description requirement…” because they comprise the theoretical step of contacting the vasculature feeding the tumor is contacted with nitrous oxide (NO) and/or interleukin 2 (IL-2), killing the tumor microenvironment cells with radiation, low-dose chemotherapy, or nab-paclitaxel. Further a chimeric molecule complex comprising (a) a fusion protein that includes an IL15 receptor portion, and an undisclosed first affinity portion, and (b) a fusion protein that includes an IL15 ligand portion, and a second undisclosed
Claims 1, 6, 8, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn to a method of treating a patient diagnosed with a tumor,
comprising: contacting a vasculature feeding with at least one of nitrous oxide (NO) and interleukin-2 (IL-2); killing cells within the tumor microenvironment with radiation, low-dose chemotherapy, or nab-paclitaxel; delivering a chimeric molecule complex to the killed cells in the tumor microenvironment wherein the chimeric molecule complex comprises (a) a fusion protein that includes an IL15 receptor portion, and a first affinity portion, and (b) a fusion protein that includes an IL 15 ligand portion, and a second affinity portion; and delivering to the tumor microenvironment (a) 5-fluorouracil (5-FU), or cyclophosphamide. Further, the IL-15 is an IL-15 superagonist.
Thus the claims are drawn to a method of treatment that entails a precise order of administrating various genera of reagents that are defined by their function.

Other studies (Hillman et al., Responsiveness of experimental prostate carcinoma bone tumors to neutron or photon radiation combined with cytokine therapy, Int. J. Radiation Oncology Biol. Phys., 56. 1426-1437, 2003) demonstrated that a combination of photon or neutron radiation with IL-2 therapy increased tumor growth delay, compared to that with photons or neutrons alone. Radiation alone or combined with IL-2 significantly increased mouse survival compared to that with IL-2 or no treatment. After combined therapy, a complete inhibition of metastatic bone tumor growth was observed in 45% to 50% of the mice (abstract).
These examples show the level of unpredictability in the treatments of cancers. While the skill in the art is high, there are some obstacles that can be envisioned that would make outcome of the method claimed very unpredictable. Each treatment protocol has to be tried and successfully implement with the specifics of the type of cancer that needs to be treated.
supra, the specification does not present guidance to actual species of chimeric molecules to be used and there are no working examples. The methodology is very complex and encompasses administering compounds in a specific order while naming the reagent based on their functionality. There is no consideration of the actual compounds to be used and the complex factors (pharmacological and pharmacodynamical) to be considered so as to ensure a successful method of treatment. To perform the “method” with so many unknowns and with unpredictable results would necessitate a vast amount of experimentation that is considered undue.
Therefore, due to the considerations above, the claims are not considered to be enabled.
Once again, If Applicant is in possession of experimental data (and nor declaration of intention) that could substantiate the claims, their presentation for critical evaluation is strongly suggested.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647